Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to for containing the following informalities: In line 11, the typographical error “plurality of remotes devices, wherein each remote device […]” is present. It appears this limitation should read, “plurality of remote devices, wherein each remote device […}” Appropriate correction is required.
Claim 20 is objected to because the numbering of the claim is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Mis-numbered claim 20 has been renumbered 19 since there is no original claim 19 present.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas comprising step limitations for fantasy sports team management practices by human beings conducting mental steps and organized human activity including following rules and instructions, and that additionally involve mathematical operations, without significantly more. See MPEP 2106.04(a) which contains a listing of the enumerated groupings of abstract ideas.
MPEP 2106.01(a)(2)., in section II. part C, defines that the phrase, “methods of organizing human activity” is used to describe concepts related to "managing personal behavior or relationships or interactions between people" to include “social activities, teaching, and following rules or instructions.” A relevant example of a claim reciting following rules or instructions is, “In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.” 
MPEP 2106.01(a)(2)., in section I part A., describes that “Examples of mathematical relationships recited in a claim include: iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.” Also note in section I. part C, that, “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” 
MPEP 2106.01(a)(2)., in section III., Mental Processes, it is explained that, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). 
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.” 
In the instant case, Fantasy sports leagues are long-known to be implemented as social groups agreeing on rules, enacting game play in accordance with rules and instructions, observing real-world sports games, and performing mathematical calculations to track which person is performing the best in accordance with the rules. As such the claims to variations on fantasy sports rules and instructions, whether or not they are claimed as being implemented by a general purpose computer, qualify as mental processes because all of the independent and dependent claim limitations could have been performed by human beings mentally and/or with the aid of pen and paper, which further supports a conclusion that the claims are directed to abstract ideas. 
The independent claims recite the following abstract step limitations: 
establishing an initial team value for each sports team;
generating a roster; 
initializing a season at a start date;
generating an accumulated score for each participant during the season based on actual sports team performance data; and 
finalizing the season on the league end date. 

These limitations represent methods of organizing human activity through managing personal interactions between people, mathematical calculations, and steps that could be implemented as mental processes, all of which are recognized types of abstract ideas as discussed above. 
The additional elements of the independent claims include:
receiving league setup data;
receiving team selections from a plurality of participants (to generate a roster);

These steps represent extra-solution activity in the form of data-gathering. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)
The dependent claims 2-9 and 11-18 recite additional details of the abstract ideas directed to sports team building and management of parent claims 1, 10 and 19. None of the dependent claims impart eligibility to the invention of parent claims 1, 10 and 19 because, as explained in MPEP § 2106.05(a), “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))” 
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. Claims 1-9 and 19 do not recite any apparatus at all, and claims 10-18 recite a system comprising some unspecified type of administrator device which is merely used to apply the abstract idea and is not recited as being improved by the application thereof. And no technological field is claimed as being improved.
MPEP 2106.05(a) provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (input devices facilitating the input of data, a processor processing data, memory storing data). The claims invoke computers merely as a tool to apply the claimed abstract ideas for the organized human activity of fantasy sports league management in a generic technological context. None of the examples provided by the courts for improving computer functionality are found in the instant claims. There is no evidence of a problem existing in the computer software arts that is being solved by the claimed invention. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (Again, claims 1-9 and 20 do not recite any apparatus at all, and claims 10-18 recite a generic computing device having a processor and memory, which is not a particular machine.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. An example that the Examiner finds instructive in determining that the instant system claims 10-18 merely indicate a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 10-18 merely limit the claimed abstract fantasy sports step limitations to a generic computer environment.
The Examiner additionally notes that the limitations of receiving league setup data, establishing an initial team value, receiving team selections, initiating a season, generating an accumulated score, and finalizing the season are all extra-solution activity conducted for the purposes of data gathering and the selection of a particular data source or type of data to be manipulated.   See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). See also a determination that consulting and updating an activity log was insignificant extra-solution activity in Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Furthermore, the claims do not include an inventive concept because they lack any additional elements that are sufficient to amount to significantly more than the judicial exception. Looking back at the additional elements identified by the Examiner, none of these recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
A thorough analysis of each and every limitation of each and every claim, both individually and as part of an ordered combination shows that the claims 1-19 are not patent eligible under 35 § USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0303268 to Miller in view of US 2004/0110552 A1 to Del Prado.
	Re claim 1, Miller teaches a method of managing a fantasy sports league (Figs. 3-5, Create New League 302, Join a League 303, Fig. 6, My Roster 604, Scoreboard 605, Standings 606, Find Teams 607, League Info 608, Transactions 610, Rules 611, League Details 612, Team Profile 613, refer additionally to the draft pick GUI in Figs. 9-10, trade request in Fig. 13, Transactions to be approved in Fig. 24 including trade requests. And refer to the summary of the fantasy sports league management methods in [0006]-[0007]) the method comprising:
	receiving league setup data, wherein the league setup data comprises a real sports league with available real sports teams, a league start date, and a league end date (Refer to Fig. 2A, Start a League 207, Create League Settings 223 or 224, Fig. 3 No. 302 Create a New League, and once the league is created or if a user desires to join an existing league, Draft NCAA teams to create user team in step 245 of Fig. 2A, see also Figs. 4, 8, “Active Teams”. Also note Fig. 23, under League Details, Schedule – Begins Sept 1, 2011 and Ends Jan 8, 2012.) 
	establishing an initial team value for each real sports team, wherein the initial team value is determined based on expected performance data associated with each real sports team ([0021] describes that, “The game may utilize a draft system as part of the process for creating leagues and/or teams. The draft may function according to any number of desired parameters and processes. For example, draft positions may be determined according to prior user team performance; random draft order; user team newness; prior activity of a given user; credits, points, and/or payments; real team characteristic, parameters, types, statistics, rankings, etc.; and the like.” (emphasis added) Draft positions represent initial team values for real sports teams based on expected performance determined based on prior performance.)
	receiving team selections of the available real sports teams from a plurality of participants to generate a roster for each participant ([0011]-[0012] describes that unlike in typical fantasy sports games, wherein games are based on fantasy teams that are composed of a plurality of individual, real sports players, the invention of Miller provides a fantasy game in which fantasy teams are composed of a plurality of real teams, which may be collegiate sports teams such as football teams. “a user team may be made up of one or more real teams”. [0021] describes the, “Formation of user teams. A user team preferably comprises a plurality of real sports teams. Thus, for example, a user team might include five real, collegiate football teams. Alternatively, a user team might comprise a plurality of groups of teams. For example, a user team might include multiple collegiate football conferences. A user may be presented with a set of real sports teams from which to choose. The set of real teams may be a subset of all of the real sports teams in a real sports league. For example, the set of sports teams presented to the user might be all of the Division 1 collegiate football teams. The game may utilize a draft system as part of the process for creating leagues and/or teams. The draft may function according to any number of desired parameters and processes. For example, draft positions may be determined according to prior user team performance; random draft order; user team newness; prior activity of a given user; credits, points, and/or payments; real team characteristic, parameters, types, statistics, rankings, etc.; and the like.”)
	initiating a season on the league start date (Fig. 2A, 223 and 224, for public and private leagues, league creation settings include the specification of a draft date. Fig. 5 diagrams an exemplary league named the “Football Junkies” that starts on July 23, 2012. Refer also to Fig. 8 wherein the “Flacco Seagulls” league drafts on July 20.)
	generating an accumulated score for each participant during the season based on actual performance data of each real sports team currently on the roster for each participant (Fig. 3, the GUI gives an overview of how the fantasy league of the invention operates, including to: “1. Build your team with NCAA FBS football teams. 2. When they win, you score. 3. The most points each week wins.” Fig. 12 gives an exemplary breakdown of an accumulated score for one of the teams on a participant’s roster. Fig. 15 shows exemplary scoring for a plurality of players based on the performance of their teams.) and
	finalizing the season on the league end date (Fig. 23, an exemplary league ends January 8, 2012) 
	Although Miller teaches the same inventive concept substantially as claimed, Miller is silent as to whether the league setup data comprises a salary cap, wherein a summation of initial team values on each participant roster must be less than or equal to the salary cap. Del Prado is an analogous multiplayer Fantasy Sports game that teaches it was known that “each team begins with the same preset imaginary budget (also referred to in this document as a “salary cap”) representing fantasy money or game value units that are spent on bidding for athletes. The highest bid wins the athlete and the amount of the winning bid is subtracted from the team's budget (therefore, a user cannot enter a bid that is higher than his or her remaining budget). This process continues until each team has a full roster. If an auction participant fills his or her roster, he or she is finished with the auction, regardless of whether they have spent all the allotted salary cap money.” in [0021] and [0030] describes that, “Below the team display box is the " Salary cap" info (170) that informs the user how much money remains for auctioning and the "total (170)," which is the amount the user has spent so far in auctioning for athletes. (Mathematically speaking, " salary cap"+"total amount"=the preset budget for the fantasy league which in FIG. 1 is $100.)” 
	Re claims 2-3, 11-12, [0022] of Miller describes the process of trading as such: “A user may be able to trade one or more of the real teams on his user team for one or more real teams on another user's team. A user may also trade one or more of the real teams on his user team for other real teams that have not been drafted. These other, undrafted teams may be referred to, for example, as "free agents."” [0049] of Miller describes that, “At step 228, a user may propose and/or accept trades. Trades may be executed according to any suitable process. According to at least one embodiment, in order to effect a trade, one user proposes a trade. The trade proposition may include a proposal to trade a real team on the first user's roster for a real team on a second user's roster. The first and second user may be, for example, in the same league. In certain cases, it may be desirable to have proposed trades go through an approval process. For example, the system may be configured to require a proposed trade to be approved by one or more entities such as a league commissioner, system operator, and or a particular user or group of users. Once the trade proposition is approved, it is presented to the second user (i.e., target user). The second user can then accept or decline the trade. Alternatively, the second user may initiate a response proposition and/or modify the first user's trade proposition. The response or modification may be presented to the first user and may also go through an approval process.” Regarding the salary cap contingency recited in claim 3, as discussed in the rejection of claim 1 above, Del Prado teaches that it was known in the art of fantasy sports to limit a player’s roster based on a salary cap. It would have been additionally obvious to one having ordinary skill in the art that salary caps could apply in trade scenarios so that trades do not give any player an unfair advantage by making his roster exceed a salary cap. 
	Re claims 5, 14, refer to Figs. 15-18.
	Re claims 6, 8, 15, 17, [0021] of Miller describes that, “The game may utilize a draft system as part of the process for creating leagues and/or teams. The draft may function according to any number of desired parameters and processes. For example, draft positions may be determined according to prior user team performance; random draft order; user team newness; prior activity of a given user; credits, points, and/or payments; real team characteristic, parameters, types, statistics, rankings, etc.; and the like.” A draft position is interpreted as a tier that defines a current team value.
	Re claim 10, refer to the rejection of claim 1. 
Re claim 16, refer to the discussion of Del Prado’s teaching of a salary cap in the rejection of claim 1. 
Re claim 19, refer to the rejection of claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715